                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


EJ LEJEUNE, INDIVIDUALLY AND ON              §
BEHALF OF ALL OTHERS SIMILARY                §
SITUATED; HENRY TORRES                       §                SA-19-CV-00286-JKP
VILLEGAS, JOSE A. REYES DIAZ,                §
JULIO LOPEZ RIOS, ISRAEL DIAZ,               §
LUIS M. RODRIGUEZ, WILFREDO                  §
SANCHEZ, KELVIN CULP, KERRY                  §
POOL, DARIN REID, FORREST SMITH,             §
DARREN GULIN, CRAIG WRIGHT,                  §
JOSHUA GRIMES, BOBBY PATTON,                 §
STEVE EBEL, BRIAN KOPP, RICHARD              §
GIBSON, MIKE SIELICKI, BENNETT               §
ELLIOTT, OSCAR CASTANOJR.,
DOMINGO DE LA GARZA, DYLAN
SUTTON, CHARLES FOSS, KEVIN
AHEARN, COURTNEY BEASLEY,
ROCKY COCHRAN, ENSLEY
WINDHAM, TYLER NEGRI, RICARDO
BENAVIDESJR., ZACHARY AKEY,
DANIEL PERALES, ALEXANDRE
PENNANT, CHARLES ENMANJR.,
RUBEN TREJO, MICHAEL TUCKER,
MAX HIDALGO, ESEQUIEL NAVEJAS,
MARIO BELLAMY, NEYSHA DIAZ,
JON-MIKEL MOODY, GIOVANNI
PEREZ, JON-MIKEL MOODY, STEVEN
T. SALMON,

                Plaintiffs,

vs.

COBRA ACQUISITIONS, LLC, COBRA;
ESPADA LOGISTICS AND SECURITY
GROUP, LLC, ESPADA CARIBBEAN,
LLC, JAMES JORRIE, JENNIFER GAY
JORRIE,

                Defendants.

                                         ORDER

      Before the Court in the above-styled cause of action is Defendants Espada Logistics and

Security Group, LLC and Espada Caribbean LLC’s Unopposed Motion to Withdraw and for



                                             1
Substitution of Counsel [#86].    By their motion, Defendants ask the Court to permit the

withdrawal of Elvia E. Hague, Linda P. Wills, and Nathan Prihoda and substitute John B. Brown

and Jeremy W. Hays as new counsel of record for Defendants. The Court will grant the motion.

       IT IS THEREFORE ORDERED that the Unopposed Motion to Withdraw and for

Substitution of Counsel [#86] is GRANTED.

       IT IS FURTHER ORDERED that Elvia E. Hague, Linda P. Wills, and Nathan Prihoda

with the law firm of Wilson Elser Moskowitz Edelman & Dicker LLP are hereby

WITHDRAWN as counsel for Defendants Espada Logistics and Security Group, LLC and

Espada Caribbean LLC.

       IT IS FINALLY ORDERED that John B. Brown and Jeremy W. Hays of Ogeltree,

Deakins, Nash, Smoak & Stewart P.C. are SUBSTITUTED as counsel of record for these

Defendants with the following contact information:

       Ogeltree, Deakins, Nash, Smoak & Stewart P.C.
       8117 Preston Road, Suite 500
       Dallas, Texas 75225

       IT IS SO ORDERED.

       SIGNED this 24th day of February, 2020.




                                           ELIZABETH S. ("BETSY") CHESTNEY
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
